Case 8:20-cv-00826-SK Document 17 Filed 09/09/20 Page 1 of 2 Page ID #:37



1    NICOLA T. HANNA
     United States Attorney
2    DAVID M. HARRIS                                       JS-6
     Assistant United States Attorney
3    Chief, Civil Division
     CEDINA M. KIM
4    Assistant United States Attorney
     Senior Trial Attorney, Civil Division
5    ARMAND ROTH
     Special Assistant United States Attorney
6    California State Bar No. [Bar 214624
           Social Security Administration
7          160 Spear Street, Suite 800
           San Francisco, CA 94105-1545
8          Telephone: (415) 977-8924
           Facsimile: (415) 744-0134
9          Email: armand.roth@ssa.gov
10   Attorneys for Defendant
11
                        UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13
     LAURA HANSEN,                          ) Case No.: 8:20-CV-00826
14                                          )
                 Plaintiff,                 ) JUDGMENT OF REMAND
15                                          )
           vs.                              )
16                                          )
     ANDREW SAUL,                           )
17   Commissioner of Social Security,       )
                                            )
18               Defendant.                 )
                                            )
19
20
21
22
23
24
25
26

                                            -1-
Case 8:20-cv-00826-SK Document 17 Filed 09/09/20 Page 2 of 2 Page ID #:38
